 

Exhibit 10.58

 



INDEMNIFICATION AGREEMENT

 

This Indemnification Agreement (hereinafter the “Agreement”) is made as of the
__ day of ___, ___ by and between Pershing Gold Corporation, a Nevada
corporation, (hereinafter the “Company”) and _______ (hereinafter the
“Indemnitee”).

 

WHEREAS, competent and experienced persons often are reluctant to serve as
directors or officers of corporations unless they are protected by comprehensive
polices of insurance and/or indemnification, due to the number of lawsuits
against such corporations and their directors and officers, the attendant
expense of defending against such lawsuits, and the exposure of such directors
and officers to unreasonably high damages;

 

WHEREAS, present laws and interpretations are not always sufficiently certain to
provide such directors and officers with adequate, reliable knowledge of the
legal risks to which they might be exposed as a result of serving a corporation;

 

WHEREAS, the Company has concluded that protecting its directors and officers
against such risks helps to attract the most capable persons to such positions;

 

WHEREAS, the Company desires to have Indemnitee serve or continue to serve as a
director or officer of the Company free from undue concern for damages by reason
of Indemnitee being a director or officer of the Company or by reason of his
decisions or actions on its behalf, and Indemnitee is willing to serve or to
continue to serve in one or more of such capacities only if he is furnished the
indemnity provided for hereinafter; and

 

WHEREAS, to induce Indemnitee to serve or continue to serve as a director or
officer of the Company, the Company has determined to grant to Indemnitee, as
permitted by Sections 78.7502 and 78.751 of the Nevada Revised Statutes
(hereinafter, the “NRS”), rights to indemnification and advancement of expenses
as provided herein, whether or not expressly provided in the Articles of
Incorporation or the Bylaws of the Company.

 

NOW, THEREFORE, in consideration of Indemnitee’s service as a director or
officer of the Company after the date hereof, the sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

Section 1. Indemnification.

 

(a) The Company shall hold harmless and indemnify Indemnitee against all
expenses (including, without limitation, attorneys’ fees and expenses, court and
transcript costs, travel costs, and other costs, expenses, and obligations
incurred in connection with investigating, defending or being or preparing to be
a witness in a Proceeding (as defined below), and any federal, state, local or
foreign taxes imposed on Indemnitee as a result of the actual or deemed receipt
of any payments under this Agreement (hereinafter collectively, “Expenses”)),
damages, losses, liabilities, judgments, fines and penalties (whether civil,
criminal or other), and amounts paid in settlement (hereinafter, collectively
“Losses”) actually and reasonably incurred by Indemnitee in connection with any
threatened, pending or completed action, suit, alternative dispute resolution
mechanism or proceeding, whether civil, criminal, administrative or
investigative, to which Indemnitee was or is a party or is threatened to be made
a party by reason of the fact that Indemnitee is or was a director, officer,
employee or agent of the Company, or is or was serving at the request of the
Company as a director, officer, employee or agent of another corporation,
partnership, joint venture, trust, employee benefit plan or other enterprise
(hereinafter, a “Proceeding”), to the fullest extent permitted by Nevada law;
provided, however, that the Company shall not be required to indemnify
Indemnitee in connection with any Proceeding (or part thereof) initiated by
Indemnitee (excluding compulsory counterclaims and affirmative defenses) unless:
(i) such indemnification is expressly required to be made by law, (ii) the
Proceeding was authorized by a majority of the Company’s disinterested
directors, whether or not such directors constitute a quorum, or (iii) such
indemnification is provided by the Company, in its sole discretion, pursuant to
the powers vested in the Company under the NRS. If a determination with respect
to Indemnitee’s entitlement to indemnification hereunder is required by
applicable law, such determination shall be made, if Indemnitee so requests, by
independent legal counsel selected by the Company and reasonably acceptable to
Indemnitee.

 



 

 

 

(b) Indemnitee shall provide written notice (a “Claim Notice”) to the Company
promptly after receiving notice of any Proceeding initiated by a third party
that may give rise to a claim for indemnification hereunder; provided, however,
that a failure to provide such notice shall not relieve the Company of its
obligations hereunder except to the extent it is materially prejudiced thereby.
Following its receipt of the Claim Notice, the Company shall be entitled to
assume the defense of such Proceeding with counsel approved by Indemnitee, which
approval shall not be unreasonably withheld, upon the delivery to Indemnitee of
written notice of its election to do so within 30 days of its receipt of the
Claim Notice. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company shall
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same Proceeding;
provided that (i) Indemnitee shall have the right to employ Indemnitee’s counsel
in any such Proceeding at Indemnitee’s expense and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company,
(B) Indemnitee shall have reasonably concluded that there is a conflict of
interest between the Company and Indemnitee in the conduct of any such defense,
or (C) the Company shall not continue to retain such counsel to defend such
Proceeding, then the fees and expenses of Indemnitee’s counsel shall be at the
expense of the Company.

 

(c) If Indemnitee is entitled under any provision of this Agreement to
indemnification by the Company for some or a portion of the Losses actually and
reasonably incurred by Indemnitee in a Proceeding, but not, however, for the
total amount thereof, the Company shall indemnify Indemnitee for the portion of
such Losses to which Indemnitee is entitled.

 

Section 2. Advancement of Expenses.

 

(a) Expenses (including attorneys’ fees) incurred by Indemnitee in defending a
Proceeding shall be paid by the Company in advance of the final disposition of
such Proceeding upon receipt of an undertaking (hereinafter, an “Undertaking”)
by or on behalf of Indemnitee to repay such amount if, and to the extent, it
shall ultimately be determined that Indemnitee is not entitled to be indemnified
by the Company by a final judicial decision from which there is no further right
to appeal. No security shall be required in connection with any Undertaking and
any Undertaking shall be accepted without reference to Indemnitee’s ability to
repay.

 



 -2- 

 

 

(b) Notwithstanding any provision to the contrary in Section 2(a) above, the
Company shall not be required to advance such Expenses to Indemnitee in
connection with any Proceeding (excluding compulsory counterclaims and
affirmative defenses) initiated by Indemnitee, unless such advancement is
specifically approved by a majority of the Company’s disinterested directors,
whether or not such directors constitute a quorum.

 

Section 3. Right of Indemnitee to Enforce Indemnification and Advancement
Obligations; Presumptions.

 

(a) If a claim under Section 1 of this Agreement is not paid in full by the
Company within 45 days after a written claim for indemnification has been
received by the Company or a claim under Section 2 of this Agreement is not paid
in full by the Company within 30 days after a written claim for advancement of
Expenses has been received by the Company, Indemnitee shall be entitled at any
time thereafter to bring suit against the Company to recover the unpaid amount
of any such claim, provided in each case that the written claim satisfies any
applicable requirements under the NRS and the Company’s Articles of
Incorporation. If successful in whole or in part in any such suit, or in a suit
brought by the Company seeking to recover a prior advancement of Expenses to
Indemnitee, Indemnitee shall be entitled additionally to be paid, and to seek as
an award in connection with any such suit, the cost and Expenses (including
attorneys’ fees) incurred by Indemnitee in prosecuting or defending such suit.

 

(b) In making a determination with respect to entitlement to indemnification
hereunder, the person or persons or entity making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement if
Indemnitee has submitted a request for indemnification in accordance with
Section 3 of this Agreement, and the Company shall have the burden of proof in
overcoming such presumption by clear and convincing evidence. Neither the
failure of the Company (including its Board of Directors, independent legal
counsel, or its stockholders) to have made a determination prior to the
commencement of the suit as to whether indemnification of Indemnitee is proper
in the circumstances because the Indemnitee has met any applicable standard of
conduct set forth in Nevada law, nor an actual determination by the Company
(including its Board of Directors, independent legal counsel, or its
stockholders) that Indemnitee has not met any such applicable standard of
conduct, shall be a defense to the suit or create a presumption for purposes of
such suit that the Indemnitee has not met any applicable standard of conduct.

 

(c) If the person, persons or entity empowered or selected to determine whether
Indemnitee is entitled to indemnification shall not have made a determination
within 30 days after receipt by the Company therefor, the requisite
determination of entitlement to indemnification shall be deemed to have been
made and Indemnitee shall be entitled to such indemnification, absent (i) a
misstatement by Indemnitee of a material fact, or an omission of a material fact
necessary to make Indemnitee’s statement not materially misleading, in
connection with the request for indemnification, or (ii) a prohibition of such
indemnification under applicable law; provided, however, that such 30-day period
may be extended for a reasonable time, not to exceed an additional 15 days, if
the person, persons or entity making the determination with respect to
entitlement to indemnification in good faith requires such additional time for
the obtaining or evaluating of documentation and/or information relating
thereto.

 



 -3- 

 

 

Section 4. Settlement. The Company shall have no obligation to indemnify
Indemnitee under this Agreement for any amounts paid by or on behalf of
Indemnitee in settlement of any action, suit or proceeding effected without the
Company’s prior written consent. The Company shall not settle any claim in any
manner that would impose any fine, penalty, obligation or limitation on
Indemnitee without Indemnitee’s written consent. Neither the Company nor
Indemnitee shall unreasonably withhold their consent to any proposed settlement.

 

Section 5. Rights not Exclusive; Additional Indemnification Rights.

 

(a) The rights provided herein shall not be deemed exclusive of and are in
addition to, any other rights that Indemnitee may have or hereafter acquire
under any statute, provision of the Company’s Articles of Incorporation or
Bylaws, agreement, directors’ and officers’ liability insurance policy, vote of
stockholders or disinterested directors, or otherwise, both as to action in
Indemnitee’s official capacity and as to action in any other capacity while
holding such office.

 

(b) The right to be indemnified or to receive advancement of Expenses under this
Agreement is and is intended to be retroactive and shall be available as to
events occurring prior to the date of this Agreement.

 

Section 6. Consideration. The Company expressly confirms and agrees that it has
entered into this Agreement and has assumed the obligations imposed on the
Company hereby in order to induce Indemnitee to continue as a director or
officer of the Company, and acknowledges that Indemnitee is relying upon this
Agreement in continuing in such capacity.

 

Section 7. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all documents required and shall do
all acts that may be necessary to secure such rights and to enable the Company
effectively to bring suit to enforce such rights.

 

Section 8. Contribution. If it is established that Indemnitee has the right to
be indemnified under this Agreement in respect of any claim, but that right is
unenforceable by reason of applicable law or public policy, then, to the fullest
extent applicable law permits, the Company, in lieu of indemnifying or causing
the indemnification of Indemnitee under this Agreement, shall contribute to the
amount Indemnitee has incurred, in connection with that Proceeding, in such
proportion as is deemed fair and reasonable in light of all the circumstances of
that Proceeding in order to reflect:

 

(a) the relative benefits Indemnitee and the Company have received as a result
of the event(s) or transaction(s) giving rise to that Proceeding; or

 



 -4- 

 

 

(b) the relative fault of Indemnitee and of the Company and its other
functionaries in connection with those event(s) or transaction(s).

 

Section 9. Severability. In the event that a court shall determine that any
provision of this Agreement requires the Company to do or to fail to do an act
in violation of applicable law, such provision shall be limited or modified in
its application to the minimum extent necessary to avoid a violation of law,
and, as so limited or modified, such provision and the balance of this Agreement
shall be enforceable in accordance with their respective terms.

 

Section 10. Choice of Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the State of Nevada applicable to
contracts made or to be performed in such state without giving effect to its
principle of conflicts of laws.

 

Section 11. Consent to Jurisdiction. The Company and Indemnitee each hereby
irrevocably consent to the jurisdiction of the courts of the State of Colorado
for all purposes in connection with any action, suit or proceeding which arises
out of or relates to this Agreement and agree that any action instituted under
this Agreement shall be brought only in State or Federal Courts located in the
State of Colorado.

 

Section 12. Binding Effect; Successors and Assigns. This Agreement shall be
binding upon Indemnitee and upon the Company, its successors and assigns. The
rights conferred by this Agreement shall continue after Indemnitee has ceased to
be a director or officer and shall inure to the benefit of Indemnitee,
Indemnitee’s heirs, personal representatives and assigns and to the benefit of
the Company, its successors and assigns.

 

Section 13. Amendment and Termination. No amendment, modification, termination
or cancellation of this Agreement shall be effective unless made in writing
signed by both of the parties hereto.

 

Section 14. Notices. Any notice or other communication required or permitted to
be given or made to the Company or Indemnitee pursuant to this Agreement shall
be in writing, and shall be addressed if to Indemnitee, at Indemnitee’s address
as set forth in the Company’s records and if to the Company, at the address of
its principal corporate offices or at such other address as a party may
designate by 10 days’ advance written notice to the other party hereto.

 

Section 15.  Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall constitute an original.

 

 -5- 

 

  

IN WITNESS WHEREOF, the Company and Indemnitee have executed this Agreement on
and as of the day and year first above written.

 

  PERSHING GOLD CORPORATION                     By:       Name:       Title:    
        INDEMNITEE                         Name:    

 



   

 



 

 

 